DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/29/2022 has been entered.  Claims 1, 3-7, 12-19 are pending in the application with claims 1, 3-7 amended, claims 2, 8-11 cancelled, and claims 13-19 newly added.  The objection to the drawings has been withdrawn.  The previous 35 USC 112 rejection of claims 3-5 and 7 have been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 12, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medical device" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the short segment of the heat sink material" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the short segment of the heat sink material" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the short cylindrical segment of heat shrink material” in Lines 1-2

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 12-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemichi et al. (US Patent Application Publication No. 2016/0367231, hereinafter Uemichi).

In regard to claim 1, Uemichi discloses an apparatus (150, Fig. 1) comprising:
an endoscope (100) including a working channel (107), the working channel including an exit ramp (107a) at a distal end of the working channel, the exit ramp configured to direct a medical instrument (3,7) out of the working channel at an angle relative to a longitudinal axis of the working channel (Fig. 4);
a flexible sheath (7) configured to receive the medical device (3) within an internal lumen and configured to be received within the working channel of the endoscope (Fig. 4); and
a component (74) received externally adjacent a distal end of the sheath (Figs. 4,5), the component configured to interact with the exit ramp of the endoscope to provide feedback on a position of the distal end of the flexible sheath relative to the exit ramp (sliding of the component along the exit ramp positions the sheath within viewing range of the image sensor and ultrasound sensor providing feedback to the user regarding the position of the sheath relative to the ramp).

In regard to claim 5, Uemichi teaches wherein a longitudinal force required to move the sheath and the short segment of heat shrink material through the exit ramp is greater than a longitudinal force needed to move the sheath and the short segment of heat shrink when the short segment of heat shrink is located proximally or distally of the exit ramp (the longitudinal force to move the sheath and short segment through the exit ramp is greater than the longitudinal force required to move the sheath and short segment when the sheath and short segment is positioned proximal of the exit ramp within the channel (107a) due to more friction acting on the sheath and short segment when the sheath is fully inserted to the exit ramp as opposed to less friction acting on the sheath and short segment when the sheath and short segment is only partially inserted within the channel (107a)).

In regard to claim 6, Uemichi teaches wherein the short segment of heat shrink material is configured to have a proximal geometry configured to make contact with a distal end of the exit ramp (Fig. 4 illustrates the short segment contacting the exit ramp, wherein any portion of the short segment can be considered to be the proximal geometry).

In regard to claim 7, Uemichi teaches wherein when the proximal geometry of the short segment of heat shrink material makes contact with a distal end of the exit ramp, the distal end of the sheath extends beyond the working channel of the endoscope by a predefined amount.

In regard to claim 12, Uemichi teaches wherein the endoscope comprises an endobronchial ultrasound bronchoscope (100, Par. 97, wherein the ultrasonic endoscope is capable of use as a bronchoscope).

In regard to claim 13, Uemichi teaches wherein the component is a short segment of heat shrink material (74, Figs. 4-5) applied around a section of the flexible sheath adjacent a distal end of the flexible sheath (Figs. 4-5, Par. 56).

In regard to claim 14, Uemichi discloses an apparatus (150, Fig. 1) comprising:
an ultrasound device (100) including a working channel (107) and an ultrasound sensor (104), the working channel transitioning into an exit ramp (107a) at the distal end of the working channel, the exit ramp configured to direct a medical instrument (3) out of the working channel at an angle relative to a longitudinal axis of the working channel and the ultrasound sensor disposed distally from a distal end of the exit ramp (Fig. 4);
a sheath (7) configured to receive the medical instrument (3) within an internal lumen and configured to be received within the working channel of the ultrasound device (Fig. 4); and
a component (74) received externally adjacent a distal end of the sheath, the component configured to interact with the exit ramp of the ultrasound device to provide feedback on a position of the distal end of the sheath relative to the ultrasound sensor (sliding of the component along the exit ramp positions the sheath within viewing range of the image sensor and ultrasound sensor providing feedback to the user regarding the position of the sheath relative to the ultrasound sensor).

In regard to claim 16, Uemichi teaches wherein the component is a short cylindrical segment of heat shrink material disposed a pre-defined distance proximal of the distal end of the sheath (Figs. 4-5, Par. 56).

In regard to claim 19, Uemichi teaches wherein a longitudinal force required to move the sheath and the short cylindrical segment of heat shrink material through the exit ramp is greater than a longitudinal force needed to move the sheath and the short cylindrical segment of heat shrink when the short cylindrical segment of heat shrink is located proximally or distally of the exit ramp (the longitudinal force to move the sheath through the exit ramp is greater than the longitudinal force required to move the sheath when the sheath is positioned proximal of the exit ramp within the channel (107a) due to more friction acting on the sheath when the sheath is fully inserted to the exit ramp as opposed to less friction acting on the sheath when the sheath is only partially inserted within the channel (107a)).

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US Patent Application Publication No. 2007/0244355).
In regard to claim 1, Shaw discloses an apparatus (10, Fig. 1) comprising:
an endoscope (10) including a working channel (26), the working channel including an exit ramp (36) at a distal end of the working channel, the exit ramp configured to direct a medical instrument (22, 24) out of the working channel at an angle relative to a longitudinal axis of the working channel (Fig. 2);
a flexible sheath (324, Fig. 4A) configured to receive the medical device (22) within an internal lumen and configured to be received within the working channel of the endoscope (Figs. 1, 2); and
a component (340) received externally adjacent a distal end of the sheath, the component configured to interact with the exit ramp of the endoscope to provide feedback on a position of the distal end of the flexible sheath relative to the exit ramp (Fig. 4A illustrates the component (340) contacting the exit ramp to maintain positional relationship between the component and exit ramp).

In regard to claim 3, Shaw teaches wherein the short segment of heat shrink material (Par. 31) is configured to make contact with a distal end of the exit ramp and restrict longitudinal motion of the sheath as it is retracted back into the working channel (Fig. 4A illustrates the component restricting proximal longitudinal motion of the sheath back into the working channel).

In regard to claim 4, Shaw teaches wherein when the longitudinal motion is restricted due to the short segment of heat shrink material directly contacting with the distal end of the exit ramp, a distal end of the sheath extends beyond the working channel of the endoscope by a predefined amount (Figs. 2 and 4A illustrate a portion of the sheath extends beyond the working channel when the component (340) contacts the exit ramp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US Patent Application Publication No. 2016/0089125) in view of Shaw (US Patent Application Publication No. 2007/0244355).

In regard to claim 14, Morimoto discloses an apparatus (1, Fig. 1) comprising:
an ultrasound device (1) including a working channel (Par. 59) and an ultrasound sensor (50), the working channel transitioning into an exit ramp at the distal end of the working channel, the exit ramp configured to direct a medical instrument (184) out of the working channel at an angle relative to a longitudinal axis of the working channel and the ultrasound sensor disposed distally from a distal end of the exit ramp (Fig. 11);
a sheath (182) configured to receive the medical instrument (184) within an internal lumen and configured to be received within the working channel of the ultrasound device (Fig. 11).
Morimoto is silent with respect to a component received externally adjacent a distal end of the sheath, the component configured to interact with the exit ramp of the ultrasound device to provide feedback on a position of the distal end of the sheath relative to the ultrasound sensor.
Shaw teaches an endoscope (10, Fig. 1) comprising an insertion section (14) with a working channel (26) extending therethrough.  A distal port (20) is disposed within a distal end region (18) of the insertion section with an elevator (36) disposed within the distal port configured to deflect a catheter (24,324) out of the distal port (Fig. 2).  The catheter (24,324, Fig. 4A) is provided with ridges (340, Fig. 4A) defining ring-like structures that extend around the catheter (324).  The ridges (340) are configured to act like a ratchet so that the catheter can be moved in a step-wise manner in opposing directions with respect to the elevator.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the sheath (182) of Morimoto with at least one ridge (340) as taught by Shaw enabling a distal position of the sheath to be secured to the exit ramp providing a stable entryway for insertion of the medical instrument through the sheath.

In regard to claim 15, Shaw teaches wherein the component includes a proximal shoulder (340, Fig. 4A) configured to engage with the distal end of the exit ramp to provide feedback to a user regarding a position of the sheath (the ridges (340) provide feedback to the user via securing the sheath to the exit ramp).

In regard to claim 16, Shaw teaches wherein the component is a short cylindrical segment of heat shrink material (Par. 31) disposed a pre-defined distance proximal of the distal end of the sheath (Fig. 4A).

In regard to claim 17, Shaw teaches wherein the short cylindrical segment of heat shrink material is configured to make contact with a distal end of the exit ramp and restrict longitudinal motion of the sheath as it is retracted back into the working channel (Fig. 4A illustrates the ridges (340) contacting the elevator and restricted the sheath from being retracted back into the working channel).

In regard to claim 18, Shaw teaches wherein when the longitudinal motion is restricted due to the short cylindrical segment of heat shrink material directly contacting with the distal end of the exit ramp, a distal end of the sheath extends beyond the working channel by a predefined amount (Fig. 4A).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 30, 2022